DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-14 are pending in Instant Application.
Claims 11 and 13-14 are amended.
Claims 1-14 are rejected. This rejection is FINAL.

Previous Rejections Withdrawn
The objection to the drawings is withdrawn based on applicant’s amendment.
The 35 U.S.C. 112 rejection is withdrawn based on applicant’s amendment and arguments.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/16/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is being considered if signed and initialed by the Examiner.

Response to Arguments
Applicant's arguments filed in the amendment filed 08/22/2022, have been fully considered but they are not persuasive. The reasons are set forth below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kovacs et al. (U.S. Publication No. 2018/0205801) in view of McWaters (U.S. Publication No. 2019/0026386).
As per claim 1, Kovacs discloses a computer-implemented method for interoperable data exchange between a first real-world entity and a second real-world entity with both real-world entities connected to a same communication network, the first and second real-world entities having first and second digital representations, respectively, each digital representation being a virtual entity replicating data, structure, and functions associated with any one of the real-world entities, the first and the second digital representations having different formats (Kovacs: paragraph 0003; a method for connecting at least two systems like networks. Each system comprises at least one device and the systems use data based on different data models, wherein a data based on a first data model is at least partly converted to data based on a second data model such that data can be processed by devices within said system …paragraph 0015; OMA NGSI-9/10 is based on modeling high-level real-world entities), the method, executed by at least one computing device of the second real-world entity, comprising: 
receiving a request for data of the second digital representation to be provided to the first digital representation (Kovacs: paragraphs 0018-0019; On the API level, both standards support on an abstract level the following functions: “Query” for information: a requesting application asks for the latest value of a given data source…paragraph 0100; The interworking proxy reads NGSI information and creates a respective oneM2M data container with this NGSI information and reads a oneM2M data container with NGSI information and forwards this to the NGSI system for providing interoperability between the oneM2M system and the NGSI system); 
generating a mapping between a format of the first digital representation and a format of the second digital representation, by: selecting at least one mapping strategy (Kovacs: paragraph 0105; The “conventionExplorer” can use several built-in rules for detecting suitable candidates for mapping. One simple rule could be to check the oneM2M application type and then have an internal table to see which attributes can be mapped…paragraph 0073; Said convention explorer entity may be connected to a second database storing mapping data for mapping and/or generating attribute information for data elements according to said second data model. This allows providing data conversion in an easy way);
mapping the one or more data models which are associated with the requested data of the of the second digital representation to the corresponding one or more data models of the first digital representation by executing the at least one selected mapping strategy (Kovacs: paragraphs 0049-0053; connecting at least two systems like networks, , wherein said systems use data with different data models, wherein data based on a first data model is at least partly converted to data based on a second data model…Inserting mapping data, preferably metadata, into registry information of said first network for data to be transmittable to said second network, Extracting mapping data, preferably metadata, of said data elements, and Converting based on said extracted mapping data, preferably metadata, the data elements based on said first data model into data elements based on said second data model), and 
providing the requested data to the first real-world entity in accordance with the format of the first digital representation via the mapping (Kovacs: paragraphs 0100-0107; The interworking proxy reads NGSI information and creates a respective oneM2M data container with this NGSI information and reads a oneM2M data container with NGSI information and forwards this to the NGSI system for providing interoperability between the oneM2M system and the NGSI system… three entity attributes are shown named “conversionAutomated”, “conventionMethodUsed” and “conversionReliability”. Those parameters are used during the mapping and will be added to the NGSI attribute metadata after conversion to enable applications to identify automatically converted information).
However Kovacs does not explicitly mention evaluating a set of predefined mapping strategies with each mapping strategy being associated with a target model template, by determining a mapping similarity measure for each mapping strategy based on similarities in a structure and semantics of respective data models of the first and second digital representations with the corresponding target model templates, so as to provide determined mapping similarity measures; and selecting at least one mapping strategy from the set of predefined mapping strategies based on the determined mapping similarity measures.
However McWaters teaches:
evaluating a set of predefined mapping strategies with each mapping strategy being associated with a target model template, by determining a mapping similarity measure for each mapping strategy based on similarities in a structure and semantics of respective data models of the first and second digital representations with the corresponding target model templates, so as to provide determined mapping similarity measures (McWaters: figs. 5-7 and paragraph 0054; Upon completing the attribute definition process 500, the conversion system 150 may perform a metric definition process 900. Metrics are metadata objects that in general, may aggregate fact data in a manner that may be interpreted as a measure and/or performance indicator…paragraph 0061; the conversion system 150 evaluates the imported system tables 200 in which the table elements that define the identified association attribute are found, to determine if any other attributes are defined by the other table elements in the imported system tables 200 being evaluated. In the case that other attributes are identified, the control system 150 completes a relationship definition process 700…paragraph 0068; the conversion system 150 identifies a second table element of the same imported or converted system table that defines, at least in part, a second attribute (base or association attribute)); and 
selecting at least one mapping strategy from the set of predefined mapping strategies based on the determined mapping similarity measures (McWaters: paragraphs 0068-0074; The conversion system 150 determines in block S710, if the inter-cardinality related to the first table element and/or the second table element indicates whether either of the first table element and/or the second table element defines a key of a respective system table including the first and second table elements. More specifically, the conversion system 150 determines if the first and/or second table elements can be utilized as an index in the respective system table, and therefore be implemented by the destination database system 120 to select unique data records (or unique combinations thereof) from the database tables represented by the imported or converted system tables corresponding to the first and second attributes).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in McWaters with the teachings as in Kovacs. The motivation for doing so would have been in order to generating and optimizing data that is implemented to facilitate conversion from one database system to another database system (McWaters: paragraph 0001).
As per claim 2, the modified Kovacs teaches the method of claim 1, wherein the request is associated with a data request of an application (Kovacs: paragraph 0019; “Query” for information: a requesting application asks for the latest value of a given data source).
As per claim 3, the modified Kovacs teaches the method of claim 1, wherein the set of predefined mapping strategies comprises at least two of the following strategies:
a structure-preserving mapping strategy configured to generate a mapping when a structure of the first digital representation resembles a structure of the second digital representation in accordance with a corresponding target model template (McWaters: paragraph 0033; metadata objects of a given meta-model: may include system tables and, at least in the case of the destination database system 120, may further include attributes, relationships, and metrics; and may be mapped to structures in a given database and represent data utilized for reporting. Semantic metadata may encompass an organized collection of metadata objects as defined by a meta-model); 
a minimizing mapping strategy configured to generate a mapping of the second digital representation data models to a minimum number of first digital representation data models in accordance with a corresponding target model template; a maximizing mapping strategy configured to generate a mapping of the second digital representation data models to a maximum number of first digital representation data models in accordance with a corresponding target model template (McWaters: paragraph 0066 and fig. 5; the conversion system 150 defines a new conversion system table to include all of the table elements of the control table. the conversion system 150 further defines the conversion system table to include all of the table elements in the reference table(s) that are associated, per the association identified in block S504, with table elements of the control table. The newly defined conversion system table may be in the form of an SQL query written in the conversion scheme 204 that maps directly to the imported system tables 200. According to either method, the conversion scheme 204 and the conversion data including the conversion system tables 206 are updated in block S608 to include the newly defined conversion system table); 
a name-based-heuristics mapping strategy configured to generate a mapping to the first digital representation based on domain-specific, customizable heuristics regarding a naming of the elements in the second digital representation in accordance with a corresponding target model template (McWaters: paragraph 0057; the conversion system 150, in particular the conversion manager 152, reads/parses through the imported semantic metadata 202 to identify associations between table elements in the imported system tables 200 and returns the corresponding table elements...the association may be embodied in the form of an expression in the source/imported semantic metadata 112/202 that is written in SQL that may be a domain-specific language used to manage data held in the source database system 110. When implemented, such an expression may cause the source database system 110 to combine columns from one or more system tables, and thereby data from one or more fields/columns in the database tables 104, into a single view. According to another aspect of the present disclosure, an association may be embodied in an SQL clause that combines data by supplementing data from one system table with data from another system table); and 
a semantic-references-based mapping strategy configured to generate a mapping to the first digital representation based on heuristics regarding semantic references assignable to elements in the second digital representation in accordance with a corresponding target model template (McWaters: figs. 8-10 and paragraph 0057; the conversion system 150, in particular the conversion manager 152, reads/parses through the imported semantic metadata 202 to identify associations between table elements in the imported system tables 200 and returns the corresponding table elements…paragraph 0083; the conversion system 150 analyzes the properties of the table element, the properties of the imported system table including the table element, and the properties of the attributes in the meta-model of the destination database system 120 to define the new base attribute).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in McWaters with the teachings as in Kovacs. The motivation for doing so would have been in order to generating and optimizing data that is implemented to facilitate conversion from one database system to another database system (McWaters: paragraph 0001).
As per claim 4, the modified Kovacs teaches the method of claim 1, wherein the predefined mapping strategies are part of a knowledge base, and wherein the method further comprises: optimizing the knowledge base after each mapping generation by using a machine learning method which incorporates mapping knowledge learned from previously generated mappings (McWaters: fig. 5 and paragraph 0060; the definition of the association attribute, e.g. the group of table elements encompassed by the association attribute, is updated to include table elements from the identified association in block S508 if the result of the evaluation in block S506 is affirmative. Otherwise, in block S510, the conversion system 150 defines a new association attribute according to the tables elements identified in block S502. The conversion system 150 parses through the semantic metadata in block S512 to determine if all associations have been identified and thus converted. In the case that all associations have not been identified, the conversion system 150 identifies another association and corresponding imported system tables 200 in block S502. Otherwise, the conversion system 150 reviews one or more of the newly defined association attributes in block S514).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in McWaters with the teachings as in Kovacs. The motivation for doing so would have been in order to generating and optimizing data that is implemented to facilitate conversion from one database system to another database system (McWaters: paragraph 0001).
As per claim 5, the modified Kovacs teaches the method of claim 1, wherein the mapping is persisted in a separate mapping model which is independent of the formats as a persisted mapping, wherein the method further comprises: adjusting the persisted mapping in case of a change detected in the format of the first or second digital representation (Kovacs: paragraph 0139; the present invention enable an additional mapping editor to specify conversion parameters and insert them into the registry. Further embodiments of the present invention enable an additional conversion module previously called conversion explorer being invoked either periodically or on demand or on event. Further embodiments of the present invention enable the conversion explorer being adapted to analyze the oneM2M system and to generate and/or to update the conversion parameter or parameters).
As per claim 6, the modified Kovacs teaches the method of claim 5, further comprising: receiving customizing input for the persisted mapping; and adjusting the persisted mapping in accordance with the customizing input (Kovacs: paragraph 0139; the present invention enable an additional mapping editor to specify conversion parameters and insert them into the registry. Further embodiments of the present invention enable an additional conversion module previously called conversion explorer being invoked either periodically or on demand or on event. Further embodiments of the present invention enable the conversion explorer being adapted to analyze the oneM2M system and to generate and/or to update the conversion parameter or parameters).
As per claim 7,  the modified Kovacs teaches the method of claim 1, wherein the request is received from the first digital representation (Kovacs: paragraphs 0018-0019; On the API level, both standards support on an abstract level the following functions: “Query” for information: a requesting application asks for the latest value of a given data source).
As per claim 8, the modified Kovacs teaches the method of claim 1, wherein the request is triggered by a change of the data values of the second digital representation at runtime, and wherein generating the mapping includes: re-executing the mapping in accordance with the change; and providing the requested data includes notifying the first digital representation about the change (Kovacs: paragraphs 0018-0021; On the API level, both standards support on an abstract level the following functions: “Query” for information: a requesting application asks for the latest value of a given data source, “Subscribe/Notify”: a requesting application asks for “Notifications” whenever a given data source changes. “Updates”: data sources send changes to their internal state and expect that the system knows how to handle it).
As per claim 9, the modified Kovacs teaches the method of claim 1, wherein the generated mapping is bidirectional and configured to be applied to a further request from the first digital representation to push data of the first digital representation to the second digital representation (Kovacs: paragraphs 0145-0146; an architecture for an interworking proxy which is relying on information contained in the interworking systems (e.g. the NGSI Configuration Management or the Semantic Annotations in oneM2M), resulting in changing the data which is exchanged between the two systems as well as in the change of the data stores in the different systems; a set of changes and data structures that can be added to the two systems. These new parameters are controlling the exchange process. Obtained results are additional data that get exchanged, as well as changes to the exchanged data itself).
As per claim 10, Kovacs discloses a computer program product comprising instructions that, when loaded into a memory of a computing device and executed by at least one processor of the computing device, execute the method of claim 1 (Kovacs: paragraph 0066; devices comprising one or more processors having one or more cores and may be connectable to a memory for storing an application which is adapted to perform corresponding steps).
With respect to claim 11, it is substantially similar to claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Kovacs also teaches a computer system for interoperable data exchange between a first real-world entity and a second real-world entity with both real-world entities connected to the same communication network, the first and second real-world entities having first and second digital representations, respectively, each digital representation being a virtual entity replicating data, structure, and functions associated with any one of the real-world entities, the first and the second digital representations having different formats, the computer system comprising one or more processors configured to: (Kovacs: Abstract; An interworking entity (IE) connects at least two systems like networks. Each system comprises at least one device and the systems use data based on different data models. The IE is adapted to convert data based on a first data model to data based on a second data model such that the data is processible by the respective devices in the systems…paragraph 0015; OMA NGSI-9/10 is based on modeling high-level real-world entities… paragraph 0066; devices comprising one or more processors).
Regarding claims 12, 13 and 14, they are substantially similar to claims 3, 5 and 8, respectively, and are rejected in the same manner, the same arts and reasoning applying.


REMARKS
	Applicant submitted arguments to overturn the rejection on 08/22/2022. The examiner maintains the rejections, see remarks below. 
The applicant Argues:
Argument 1:  Applicant argues that the claims are nonobvious because “evaluating a set of predefined mapping strategies with each mapping strategy being associated with a target model temple by determining a mapping similarity measure for each mapping strategy based on similarities in a structure and semantics of respective data models of the first and second digital representations with the corresponding target model templates.” Specifically, Applicant argues that “evaluating a set of predefined mapping strategies…by determining a mapping similarity measure for each mapping strategy” is not taught. Applicant also argues that “McWaters fails to disclose the features of claim 1 at least because McWaters finds a single, new conversion scheme for each imported metadata and only evaluates the imported and destination data, whereas claim 1 requires a set of predefined mapping strategies, and evaluating that set”. See Remarks – pages 10-12.
In response, the examiner respectfully submits: The examiner respectfully disagrees. The Applicant is reminded that the claims are given their broadest reasonable interpretation. As an initial point, Examiner cited several portions of McWaters with respect to claim 3 that required selection of “at least two of the following strategies” and Applicant does not dispute them. For example, McWaters, paragraph [0033] discloses mapping source/destination data to “structures in a given database,” which suggests “a structure-preserving mapping strategy.” (Examiner notes paragraph [0033] also explicitly discloses a plurality of distinct types of semantic layers including MicroStrategy, SAP BusinessObjects, IBM Cognos Framework Manager, which themselves would suggest a plurality of mapping strategies). Paragraph [0066] discloses conversion using a control table and then supplementing the control table with associated reference tables, which is a disclosure of both a minimizing (using just the control table) and maximizing (using the associated reference tables) mapping. Paragraph [0057] discloses that an association expression written in SQL using a domain-specific language, which is a domain-specific customizable heuristic. Paragraph [0057] also discloses parsing through imported semantic metadata which, together with paragraph [0083] disclosing analyzing properties of a table elements and attributes, discloses heuristics regarding semantic references assignable to elements.
Consequently, when Applicant characterizes McWaters as disclosing “a single, new conversion scheme” and “an attribute definition process occurs that evaluates how to convert the imported system tables and imported semantic metadata by finding definitions or relations to the destination database system” (Remarks, page 12) Applicant appears to ignore than there are many techniques for “finding definitions or relations” (i.e. “mapping strategies”) that are “evaluated” to generate the “single, new conversion scheme.” In other words, there is no disconnect between “a single conversion scheme” and “a set of [multiple] predefined mapping strategies” because multiple strategies may ultimately be used in a conversion scheme. Even Applicant’s specification and claims implicitly recognize this fact, see claim 1: “selecting at least one mapping strategy from the set of predefined mapping strategies…mapping…by executing the at least one selected mapping strategy”.
Having disclosed a plurality of strategies that are evaluated, the only remaining feature complained of is that the evaluation is done by “determining a mapping similarity measure”. As an initial point, since the context of use is faithfully converting the same data from one system to another, evaluation based upon “determining a mapping similarity” is a motivated optimization. Regardless, Applicant does not dispute that McWaters, paragraph [0054] discloses a metric definition process where metrics “are metadata objects that in general, may aggregate fact data in a manner that may be interpreted as a measure and/or performance indicator” for evaluating data. Nor does Applicant dispute that paragraph [0061] discloses determining whether relationships are defined. The combination teaches a performance metric that evaluates how well a relationship defines a corpus of data, i.e. how much of a data conversion is explained by a single relationship. That is a measure of similarity.
Because Applicant’s argument is premised on the idea that a single conversion scheme cannot rely upon a plurality of strategies or that McWaters does not disclose a plurality of strategies without arguing against the cited strategies, Examiner finds the argument unpersuasive and maintains the rejection.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARINA J. GARCIA-CHING whose telephone number is (571)270-7159. The examiner can normally be reached Monday - Wednesday (9:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARINA J GARCIA-CHING/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449